Title: To Benjamin Franklin from Bowens, 29 April 1783
From: Bowens, François-Jacques-Arnould
To: Franklin, Benjamin


Ostend 29 April 1783
Having received certain information from a friend of some Consequence at Bruxelles, that the Government of the Low Countries has taken the Resolution of sending a person of Rank to America in quality of a plenipotentiary to negotiate a treaty of Commerce between the united States & this Country— I most respectfully take the liberty of enclosing you a petition, & of begging your assistance in procuring the place of which it treats, & which I have the greatest ambition to be preferred to.—

Your Excellency, is no Stranger, that during the War, & on every other occasion, I have done my utmost to be of Service to the Subjects of America, both by advancing them money, & giving them what advice they stood in need of, as my old friend Mr. Fras. Coffyn of Dunkirk can certify.
Your Excellency, may take any information you desire as to myself or my family, which I am convinced will turn out to my advantage— I have the honour of being personally acquainted with Mr. W. Lee of Bruxelles & am known to Mr. Laurens, to whom had the pleasure of paying my respects, as he past thro’ this place.
I cannot Express, the Gratitude & obligation I shall have to your Excellency, in Case I should be so fortunate as to succeed in my petition, & merit your protection, in which I have the utmost Confidence—
I have the Honour to be with Sentiments of the utmost Respect & Esteem Your Excellencies Most obedt. & Devoted Servant
F Bowens
